DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4th, 2022, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 7-8, 12, and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to 
Claim 1 specifies the at least one reinforcing member as orthogonal to each of the two convex portions. However, Figure 3A of the present drawings only support one specific orthogonal implementation with respect to first and second directions. Figure 3A does not support an orthogonal direction which is perpendicular to the first and second directions according to Figure 3A, yet, technically, the claim scope includes orthogonal measured with respect to directions other than the first or second direction. The present specification makes no use of the term orthogonal or its equivalents (i.e., perpendicular). Therefore, support for the present claims is not found.

 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 7, 12, 14, and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Honda (JP 2007134687 A), and in further view of Palanisamy (US 6,849,935 B2), Nakayoshi et al (US 2003/0071931 A1).
Regarding claims 1, and 17, Honda discloses a display device comprising a layer of pixels 401 (i.e., thin film elements) surrounded by sealant layer 402 (i.e., 2 first convex portions and 2 additional convex portions) (Figs. 14 and 15). The sealant layer and pixel portion form second and first regions, 
Although Honda discloses a thin film element assembly, wherein the convex portions are formed in the second region of the first surface of the base (i.e., and where thin film elements are absent), Honda does not appear to teach the base as comprising second convex portions formed in the second region. Honda does not appear to disclose the base as having a reinforcing member that extends along a second direction on the second surface of the base, the height of the reinforcing member being lower than a height of the convex portions. Furthermore, Honda does not appear to disclose the convex portions as having at least one reinforcing member which is orthogonal to each of the two convex portions.
Palanisamy discloses an electronic assembly in which electronic elements occupy both sides of a flexible substrate (column 2, lines 10-30; col. 8, lines 56-65; col. 9, lines 16-23 Figs. 7 and 10A), with one side of the substrate (i.e., a second side) containing a mechanically reinforcing non-conducting fill (col. 8, lines 10-25). The flexible substrate may be in the form of a multilayer laminate (i.e., comprising a first 
Regarding the claimed reinforcing member that extends along a second direction on the second surface of the base, the height of the reinforcing member being lower than a height of the convex portions, Palanisamy discloses forming a mechanically reinforcing fill layer (i.e., reinforcing member) on the second surface of the base. One of ordinary skill would have found it obvious to have included the mechanically reinforcing fill layer of Palanisamy, in order to further reinforce the circuit board. Palanisamy further depicts the mechanical reinforcing fill as having a smaller height than the height of the protrusions (Palanisamy: Figs. 10A-10B). Palanisamy notes that the components of the circuit are each sized, and that lower thicknesses enable the board to be made lighter, but that sufficient thicknesses must exist so that any appropriate gaps may be crossed (i.e., thick enough so that the parts may be connected to one another) (Palanisamy: claim 2; col. 4, line 52 through col. 5, line 10). One of 
Furthermore, the reinforcing fill of Palanisamy is disclosed as between the first and second convex portions, such that the reinforcing fill is in contact with each of the first and second convex portions. The convex portions of Palanisamy furthermore extend along opposite sides of the base, as the convex portions extend in all three directions.
Honda and Palanisamy do not appear to mention a region extension portion on the thin film elements.
Nakayoshi teaches a liquid crystal display comprising thin film transistors (paragraph 4), wherein the thin film transistors comprise an extension portion within the region of a source electrode (paragraph 40). Honda, Palanisamy, and Nakayoshi are analogous art because they are related to the same field of endeavor of liquid crystal display devices comprising thin film transistors. One of ordinary skill in the art would have found it obvious at the time of invention to have included the region 
It is noted that with respect to Nakayoshi, since the extension portion is extending along the drain lines of the thin film elements, the extension portion is technically located on a drain electrode (i.e., the drain lines are a part of the drain electrode). Furthermore, Nakayoshi only discloses organic materials with respect to its electronic structure, and no inorganic materials are disclosed, and therefore, selection of an organic semiconductor material would have been obvious.
Honda, Palanisamy, and Nakayoshi still do not appear to teach a channel forming region formed of triisopropylsilyl-pentacene.
Further regarding claim 3, since the second base is made of a flexible material, it is submitted that the second base material may be rolled about an axial line parallel to the second direction.
Further regarding claim 7, Honda discloses the sealant layer 402 (i.e., first convex portions) as an acrylic resin (paragraph 143), which is a gel material according to the present specification.
With regards to claims 12 and 14, the thin-film elements are pixel elements comprising transistors (i.e., the thin film elements are configured to emit light based on a voltage applied to the source/drain electrode and gate electrode) (see above discussion).
Further regarding claim 16, Honda discloses the sealant layer 402 (i.e., first convex portions) as an acrylic resin (paragraph 143), which is a gel material according to the present specification.
With regards to claim 18, it is noted that the reinforcing fill extends between each of the convex portions, and each segment of the reinforcing fill can be considered a reinforcing member.
With regards to claim 19, Palanisamy discusses the dimensions and thicknesses of its Z-interconnections and those structures connecting thereto (i.e., includes base thickness) (Palanisamy: col. 4, line 62 through to col. 5, line 50). Palanisamy espouses the need for optimizing overall device thickness and electronic circuit density, and furthermore, Palanisamy desires an overall flexible circuit .

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Honda in view of Palanisamy and Nakayoshi as applied to claim 1 above, and in further view of Igl (US 5,889,910 A).
Regarding Claim 4, Honda and Palanisamy teach an electronic device as applied to claim 1 above. Honda and Palanisamy do not appear to discuss placing notches in the convex sealant layer.
Igl discloses a flexible assembly comprising a plurality of raised convex portions formed by parallel grooves (Figs. 1, 11, and 15). Honda, Palanisamy, and Igl are analogous art because they are related to the same field of endeavor of flexible devices comprising a substrate and raised convex portions, wherein the devices are designed to hold and protect electronic elements. Alternatively, Igl is reasonably pertinent to the claimed invention since it is directed to controlling the degree of bending in flexible devices in order to prevent damage to electronic components stored within. It would have been obvious to one of ordinary skill in the art at the time of invention to have formed a plurality of parallel grooves within the convex portions of Honda and Palanisamy, in order to form the structure of Igl which limits the bending radius of the assembly (Igl: col. 2, lines 33-60), as taught by Igl, thereby preventing breakage of the thin film elements.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Honda in view of Palanisamy and Nakayoshi as applied to claim 1 above, and in further view of Aylward et al (US 2005/0064154 A1).

Aylward discloses a thin film element assembly comprising a substrate and a layer containing an antistatic agent (paragraph 11). Honda, Palanisamy, and Aylward are analogous art because they are from the same field of endeavor of multilayered thin films. It would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated an antistatic agent into the first convex portions of Honda and Palanisamy, in order to improve processing of the assembly (Aylward: paragraph 12) and reduce static discharge-related damage to the thin film elements caused by the convex portions (Aylward: paragraph 13).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Honda in view of Palanisamy and Nakayoshi as applied to claim 1 above, and in further view of Bhattacharya et al (US 2005/0227389 A1).
Regarding Claim 10, Honda and Palanisamy teach a paper comprising thin film elements as applied to claim 1 above. Honda and Palanisamy do not appear to teach an additional support substrate attached to the base, wherein the support substrate has concave portions that correspond to the second convex portions on the base.
Bhattacharya discloses a deformable substrate for electronic devices comprising a flexible base 310, protrusions 320 (i.e., convex portions), and layers 330 and 340 (i.e. support substrates) which have concave portions corresponding to the protrusions 320 (Bhattacharya: Fig. 3; para. [0031]). The layers 330 and 340 are considered support substrates since they contribute to the support of the remaining materials by suppressing crack formation. It is noted that the present specification does not define the term support substrate. Honda, Palanisamy, and Moriyama are analogous art because they are related to the same field of endeavor of flexible substrates which protect electronic thin-film elements. One of .

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Honda in view of Palanisamy and Nakayoshi as applied to claim 1 above, and in further view of Greene et al (US 2002/0051111 A1).
With regards to claim 15, Honda and Palanisamy teach a thin film element assembly as applied to claim 1 above. Although Honda teaches the thin film elements have a thickness of about 100 nm, Honda does not disclose a thickness of the thin film elements relative to the seal material (i.e., material used to form the first and second convex portions) (See above discussion). Honda does not disclose a thickness of the seal material.
Greene teaches that a thickness of about 5 microns is typical for outer seals used in display devices (Greene: para. [0011]). One of ordinary skill in the art would have found it obvious to have selected the thickness of Greene for the seal of Honda and Palanisamy, thereby resulting in first and second convex portions (i.e., the seal) having a thickness which is greater than the thickness of the thin film elements, since the thickness of Greene is well-known in the art as a preferred thickness for electronic displays, and since the thickness of Greene results in a display having improved resistance to field use induced stresses (Greene: para. [0011]).

Response to Arguments
Applicant’s arguments with respect to the rejection under 35 U.S.C. 112(a) have been considered and they are found persuasive. The previous grounds of rejection under 35 U.S.C. 112(a) are 
The remainder of Applicant’s arguments have been considered but they are not found persuasive.
Applicant asserts patentability of the claims as amended over the prior art. Applicant’s arguments are not found persuasive as the combination of the prior art references obviate the amended language “the at least one reinforcing member is orthogonal to each of the two convex portions”. This language is rather broad as it does not define any particular direction in which orthogonality is determined. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783